The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of January 10, 2020. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 10, 2020 and August 21, 2020 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure sensor” (claim 1, line 3; claim 10, line 3; claim 20, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Katsurahira et al. (US Patent Publication 2016/0077611 A1) in view of Chen et al. (US Patent Publication 2018/0173329 A1).    
	In regard of claim 1, Katsurahira et al. disclose a pressure detection method, wherein the method is configured to detect a pressure generated by an active pen on a screen of an electronic device; the active pen comprising: a first electrode, a second electrode and a pressure sensor (See at least Figure 4 of Katsurahira et al. wherein an active pen with pressure sensor (50) is illustrated including a first pen electrode (52) and second electrode (53) and pressure sensor (54) as discussed at least in paragraphs [0067-0068]), wherein the first electrode is configured to output a first driving signal, the second electrode is configured to output a second driving signal when the pressure sensor detects a first pressure generated by the active pen (See at least Figures 5-6 of Katsurahira et al. illustrating first driving signal (r) and second driving signal (q) as discussed in paragraphs [0072-0077]), a first detecting signal corresponding to the first driving signal is configured to determine a position of the active pen on the screen, and a second detecting signal corresponding to the second driving signal is configured to calibrate the position (See at least  a flow-chart in Figure 12 of Katsurahira et al. illustrating detection (S106) of pen position and calibration of positon (S109)); the method comprising: when information of the first pressure is not received, determining whether the active pen is pressing the screen according to the second detecting signal; if it is determined that the active pen is pressing the screen, displaying writing of the active pen on the screen according to a second pressure, wherein the second pressure is a preset pressure (See Figures 12-13 of Katsurahira et al. illustrating the situation 
	However, the reference to Katsurahira et al. does not specifically discuss that the screen displaying handwriting of the active pen on the screen according to a second pressure.
	In the same field of endeavor, Chen et al. discloses method for determining the active pen (1) shown in Figure 1 of Chen et al.  is pressing the screen which displays handwriting on the screen as discussed at least in paragraphs [0014-0015] of Chen et al. 
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use a pen of Katsurahira et al. for handwriting on the screen to provide user with ability to input handwritten information by stylus pens. 
	In regard of claim 2, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the determining whether the active pen is pressing the screen according to the second detecting signal, comprising: if an amplitude of the second detecting signal is greater than a threshold, it is determined that the active pen is pressing the screen; and/or, if the amplitude of the second detecting signal is less than the threshold, it is determined that the active pen is not pressing the screen (See at least Figure 12 of Kasurahira et al. illustrating that when pressure on the screen is greater than a threshold (S107) YES than it is determined that 
	In regard of claim 3, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the method further comprises: when the information of the first pressure is received, displaying the handwriting of the active pen on the screen according to the first pressure (See Figure 12 of Katsurahira et al. wherein is shown when the information of the first pressure is received (S104) Yes, handwriting is displayed according to first pressure (S106)). 
	In regard of claim 4, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the second pressure changes from low to high gradually (See at least Figure 2B of Chen et al. illustrating diagram of the pressure gradually changing from low to high). 
	In regard of claim 5, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the second pressure is a preset constant value (See at least Figure 2B of Chen et al. illustrating preset threshold value of pressure which is constant for particular frequency as discussed in paragraph [0017] of Chen et al.). 
	In regard of claim 6, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the first electrode is configured to output the first driving signal according to a first time sequence, and the second electrode is configured to output the second driving signal according to a second time sequence, wherein the first time sequence is different from the second time sequence (See at least Figure 6 of 
	In regard of claim 7, Katsurahira et al. and Chen et al.  further disclose the method according to claim 1, wherein a frequency of the first driving signal is a first frequency, a frequency of the second driving signal is a second frequency, wherein the first frequency is different from the second frequency (See at least Figure 6 of Katsurahira et al. showing the first and second driving signals (q, r) output in different frequencies). 
	In regard of claim 8, Katsurahira et al.  and Chen et al. further disclose the method according to claim 1, wherein the first detecting signal is obtained by a touch control chip based on the first driving signal, and the second detecting signal is obtained by the touch control chip based on the second driving signal (See at least Figure 2 of Katsurahira et al. illustrating control chip (109) detecting first and second detecting signals based on driving signals as shown on diagram in Figure 3 and discussed in paragraphs [0063-0066]). 
	In regard of claim 9, Katsurahira et al. and Chen et al. further disclose the method according to claim 1, wherein the active pen further comprises a wireless communication module, and the wireless communication module is configured to send the information of the first pressure through bluetooth communication or wireless-fidelity (WIFI) communication (See at least Figure 5 of Katsurahira et al. illustrating circuit (58) transmitting the information and paragraph [0180] discussing usage of Bluetooth communication for transmission). 
claim 10, Katsurahira et al. and Chen et al. further disclose an apparatus for pressure detection, wherein the apparatus is configured to detect a pressure generated by an active pen on a screen of an electronic device; the active pen comprising: a first electrode, a second electrode and a pressure sensor, wherein the first electrode is configured to output a first driving signal, the second electrode is configured to output a second driving signal when the pressure sensor detects a first pressure generated by the active pen, a first detecting signal corresponding to the first driving signal is configured to determine a position of the active pen on the screen, and a second detecting signal corresponding to the second driving signal is configured to calibrate the position; the apparatus comprising: a processing module, configured to determine whether the active pen is pressing the screen according to the second detecting signal, when information of the first pressure is not received; a control module, configured to display handwriting of the active pen on the screen according to a second pressure, when the processing module determines that the active pen is pressing the screen, wherein the second pressure is a preset pressure (See rejection of claim 1 provided above). 
	In regard of claim 11, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the processing module is configured to: if an amplitude of the second detecting signal is greater than a threshold, it is determined that the active pen is pressing the screen; and/or, if the amplitude of the second detecting signal is less than the threshold, it is determined that the active pen is not pressing the screen (See rejection of claim 2 provided above). 
claim 12, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the control module is further configured to: when the information of the first pressure is received, displaying the handwriting of the active pen through the screen according to the first pressure (See rejection of claim 3 provided above). 
	In regard of claim 13, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the second pressure changes from low to high gradually (See at least Figure 2B of Chen et al. illustrating diagram of the pressure gradually changing from low to high). 
	In regard of claim 14, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the second pressure is a preset constant value (See at least Figure 2B of Chen et al. illustrating preset threshold value of pressure which is constant for particular frequency as discussed in paragraph [0017] of Chen et al.). 
	In regard of claim 15, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the first electrode is configured to output the first driving signal according to a first time sequence, the second electrode is configured to output the second driving signal according to a second time sequence, wherein the first time sequence is different from the second time sequence (See rejection of claim 6 provided above). 
	In regard of claim 16, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein a frequency of the first driving signal is a first frequency, a frequency of the second driving signal is a second frequency, wherein the 
	In regard of claim 17, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the first detecting signal is obtained by a touch control chip based on the first driving signal, and the second detecting signal is obtained by the touch control chip based on the second driving signal (See rejection of claim 8 provided above). 
	In regard of claim 18, Katsurahira et al. and Chen et al. further disclose the apparatus according to claim 10, wherein the active pen further comprises a wireless communication module, and the wireless communication module is configured to send the information of the first pressure through bluetooth communication or WIFI communication (See rejection of claim 9 provided above). 
	In regard of claim 19, Katsurahira et al. and Chen et al. further disclose An electronic device, comprising: the pressure detection apparatus according to claim 10; and, a screen (See at least Figure 2 of Katsurahira et al. illustrating pressure detection apparatus (50) and a screen (20) as discussed in paragraph [0045]). 
	In regard of claim 20, Katsurahira et al. and Chen et al. further disclose a touch control chip, comprising a pressure detection apparatus, wherein the apparatus is configured to detect a pressure generated by an active pen on a screen of an electronic device; the active pen comprising: a first electrode, a second electrode and a pressure sensor, wherein the first electrode is configured to output a first driving signal, the second electrode is configured to output a second driving signal when the pressure sensor detects a first pressure generated by the active pen, a first detecting signal 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2017/0242502 A1 to Gray et al.
US Patent Publication 2016/0062490 A1 to Ogata et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692